Citation Nr: 1610623	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a chronic right hand disability manifested by pain and functional impairment, claimed as separate and distinct from service-connected triangular fibrocartilage complex (TFCC) tear with scar, right wrist, and service-connected traumatic arthritis of the proximal interphalangeal (PIP) joint of the right index finger, status post fracture (to include as secondary to these aforementioned disabilities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Reserve Officer Training Corps (ROTC) from May 1980 to July 1980, followed by another period of ACDUTRA from June 1983 to October 1983, after which he served on active duty in the United States Army from November 1986 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic right hand disability manifested by pain and functional impairment.  During the pendency of the appeal, the Veteran was granted an increased rating for TFCC tear with scar, right wrist (previously rated as right wrist scaphoid fracture with slight angulation and slight limitation of motion), which is currently rated 10 percent disabling, and service connection for traumatic arthritis of the PIP joint of the right index finger, status post fracture, currently rated 10 percent disabling.  The Veteran contended that he was entitled to service connection for a chronic right hand disability that is separate and distinct from the aforementioned service-connected right wrist and index finger disabilities.  The Veteran made clear that he was not seeking an increased evaluation for his right wrist and index finger disabilities.  

In a November 2012 videoconference hearing before the undersigned Acting Veterans Law Judge from the Board, the Veteran, accompanied by his representative, appeared at the RO to submit evidence, oral testimony, and arguments in support of his appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.  

In August 2013, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

In a January 2016 statement, the Veteran's representative raised the issues of entitlement to an increased rating for service-connected TFCC tear with scar, right wrist, and an increased rating for service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture.  As the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a chronic right hand disability manifested by pain and functional impairment that is separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture.


CONCLUSION OF LAW

The criteria for service connection for a chronic right hand disability manifested by pain and functional impairment, claimed as separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2006 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in January 2007.  A September 2013 letter reiterated the above and notified the Veteran of the criteria for establishing secondary service connection.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in June 2006, October 2009, and March 2010 to ascertain the nature and etiology of his disability.  In the August 2013 remand, the Board found the examination reports inadequate and requested another examination, which was provided in September 2013.  The Board finds that examination report to be adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Discussion of the Veteran's November 2012 Acting Veterans Law Judge (AVLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in August 2013.   The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has a chronic right hand disability manifested by pain and functional impairment separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture.  

The Veteran's service treatment records reflect treatment in December 2000 for a fracture of his right index finger PIP joint and a scaphoid fracture of his right wrist.  The service treatment records thereafter reflect treatment for pain affecting both his right wrist and right hand.  Of note, a treatment note dated in February 2006 shows diagnoses of horizontal TFCC tear of his right wrist and also synovitis.

Post service the Veteran was afforded VA-authorized medical examinations in June 2006, October 2009, and March 2010.  They reflect complaints of pain and stiffness in the right index finger and pain, stiffness, locking, giving way, and fatigability in the right wrist while working on the computer, writing, and typing.  They provide diagnoses of arthritis of the PIP joint of the right index finger, residuals of right wrist scaphoid fracture, and TFCC tear of the right wrist with scar.  However, as the examination reports did not adequately address with specificity the clinical state of his right hand or its relevant diagnoses, the Board requested another examination.

At a September 2013 VA examination, the Veteran reported a history of fracturing the right hand in December 2000 when he slipped on ice and undergoing surgery to repair the TFCC tear in February 2006.  He noted that he cannot use the right hand fully and he has trouble typing and doing computer work.  He noted that the hand locks up and hurts chronically, the pain located over the ulnar styloid, base of the thumb, and dorsum of the hand.  He reported that over the last several years the location of the pain has not changed but it has become worse.  He denied having any additional injuries or problems with the right hand.  After examining the Veteran, the examiner provided diagnoses of fracture of the right scaphoid and fracture of the right index finger PIP joint.  The examiner stated that the Veteran does not have chronic disabilities of the right hand distinct from the service-connected right hand disabilities.  The examiner noted that while the Veteran's symptoms are somewhat worse, he has no new complaints regarding the right hand.  

Given the above, the examiner attributed all of the Veteran's current symptoms and manifestations in his right hand, wrist, and fingers to his already service-connected disabilities.  The Board finds the examiner's findings and opinion to be of great probative value, based as they were on a thorough examination of the Veteran and his documented medical history, which shows a continuity of similar symptoms throughout the rating period.  Hayes v. Brown, 5 Vet. App. 60 (1993).  While the examiner did not provide an opinion regarding the diagnosis of synovitis of the right upper extremity presented in service, the examiner was only required to do so if the Veteran was found to have a disability of the right hand separate and distinct from the service-connected right hand disabilities.  As noted, a right hand disability separate and distinct from the service-connected right hand disabilities was not found on examination.  Thus, an opinion was not required.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran is competent to report the symptoms associated with the disabilities related to his in-service injuries, he is not competent to self-diagnose a medical condition.  As discussed above, the medical evidence fails to show that the Veteran has a chronic right hand disability separate and distinct from his already service-connected disabilities.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran currently has a chronic right hand disability manifested by pain and functional impairment separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture.  As there is no disability that can be related to service or service-connected disabilities, the claim must be denied.  

In conclusion, service connection for a chronic right hand disability manifested by pain and functional impairment, claimed as separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic right hand disability manifested by pain and functional impairment, claimed as separate and distinct from service-connected TFCC tear with scar, right wrist, and service-connected traumatic arthritis of the PIP joint of the right index finger, status post fracture (to include as secondary to these aforementioned disabilities), is denied.



____________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


